Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Drye on 3/9/2022.

The application has been amended as follows: 
Cancelled claim 19.
Amended claim 1 as follows

(Currently Amended) A gas processing device that irradiates a processing target gas containing oxygen taken in from an air intake port with ultraviolet rays and then discharges the gas from an air exhaust port provided in a position different from a position of the air intake port, the gas processing device comprising: 
a casing including a first end including a first opening region forming the air intake port, a second end arranged in a position separated from the first end in a first direction, the second end including a second opening region forming the air exhaust port, and a 
a discharge lamp arranged in the hollow portion and including a tube body having a shape extending in the first direction, a first electrode, and a second electrode, the discharge lamp that emits the ultraviolet rays from the tube body by application of a voltage between the first electrode and the second electrode; 
a power supply unit arranged outside the casing; 
a first power supply line wired so as to pass through a side closer to the first end than the main body portion, the first power supply line that electrically connects the power supply unit to the first electrode; and 
a second power supply line wired so as to pass through the side closer to the first end than the main body portion, the second power supply line that electrically connects the power supply unit to the second electrode,
 wherein the first power supply line and the second power supply line are each wired so as to pass through the first opening region side in the main body portion.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 2/24/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches a gas processing device that irradiates a processing target gas comprising the specific elements and the special arrangement of each element as cited in the amended claim 1. Therefore, claims 1-18 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795